                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

SARBJIT SINGH,                             )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-19-881-G
                                           )
PATRICK E MOORE DETENTION                  )
CENTER et al.,                             )
                                           )
      Defendants.                          )

                                       ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Bernard M. Jones (Doc. No. 5). No objection to the Report and Recommendation

has been filed; nor has an extension of time in which to object been sought or granted.

Accordingly, the Report and Recommendation is ADOPTED in its entirety, and this action

is TRANSFERRED to the United States District Court for the Eastern District of

Oklahoma.

      IT IS SO ORDERED this 24th day of October, 2019.
